NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit

                                       04-7114

                                 JOHNNY J. JONES,

                                                      Claimant-Appelllant,

                                           v.

                ANTHONY J. PRINCIPI, Secretary of Veterans Affairs,

                                                      Respondent-Appellee.

                           ___________________________

                           DECIDED: December 10, 2004
                           ___________________________

Before RADER, Circuit Judge, ARCHER, Senior Circuit Judge, and DYK, Circuit Judge.

RADER, Circuit Judge.

      Johnny J. Jones appeals an order of the United States Court of Appeals for

Veterans Claims (Veterans Court) vacating and remanding the decision of the Board of

Veterans Appeals (Board) that refused to reopen Mr. Jones’ claim for service

connection for paranoid schizophrenia.     Jones v. Principi, Vet. App. No. 01-1372

(Mar. 2, 2004). Because the issues appealed by Mr. Jones are not the subject of a final

decision of the Veterans Court, Mr. Jones’ appeal is dismissed.

                                  I. BACKGROUND

      Mr. Jones served on active duty in the United States Navy from August 1972 to

August 1980, and on active duty for training in the Naval Reserves in August 1981,

August 1982, August 1983, August 1984, and December 1984. In December 1986, Mr.
Jones filed a claim with the VA for service connection for a nervous condition. The

Department of Veterans Affairs (VA) denied Mr. Jones’ claim, which decision was not

appealed.

       In May 1991, Mr. Jones attempted to reopen his claim for service connection.

The VA regional office found that Mr. Jones had failed to present new and material

evidence and refused to reopen his claim. The Board affirmed the decision of the VA

regional office. Mr. Jones appealed the Board’s decision to the Veterans Court. Jones,

Vet. App. No. 01-1372. The Veterans Court vacated the Board’s decision for failure to

comply with the notice requirements of 38 U.S.C. § 5103(a) (2003) and the pertinent

implementing regulations found at 38 C.F.R. § 3.159(b) (2003).           Id. at 2-3.   The

Veterans Court did not reach the merits of Mr. Jones’ claim, but instructed the Board to

allow Mr. Jones to submit additional evidence and raise his arguments for reopening his

claim. Id. at 3.

                                        II. DISCUSSION

       This court’s review is limited to final decisions of the Veterans Court. Williams v.

Principi, 275 F.3d 1361, 1363 (Fed. Cir. 2002); Allen v. Principi, 237 F.3d 1368, 1372

(Fed. Cir. 2001) (citations omitted); Dambach v. Gober, 223 F.3d 1376, 1379 (Fed. Cir.

2000) (citations omitted); Caesar v. West, 195 F.3d 1373, 1374 (Fed. Cir. 1999)

(citations omitted). Remands to administrative agencies are not generally considered

final decisions. Myore v. Principi, 323 F.3d 1347, 1351 (Fed. Cir. 2003); Caesar, 195

F.3d at 1374 (citing Cabot Corp. v. United States, 788 F.2d 1539, 1543 (Fed. Cir.

1986)).




04-7114                                     2
      Mr. Jones argues that the Veterans Court failed to address the statutory and

regulatory language of section 5103(a) and section 3.159(b). Because the Veterans

Court vacated and remanded the Board’s decision for a complete failure to consider

section 5103(a) and section 3.159(b), the Veterans Court did not construe the language

of those sections in rendering its decision. Because the Veterans Court remanded the

case for a new determination considering those sections, no final decision interpreting

those sections exists for this court to review. Because Mr. Jones’ arguments on appeal

regard the application of sections 5103(a) and 3.159(b) and the merits of his case, all of

which has been remanded for consideration by the Board, this court must therefore

dismiss Mr. Jones’ appeal.




04-7114                                     3